I write separately concerning the third assignment of error because I believe that the interpretation of R.C. 2317.421
adopted by Judge Young is overly narrow.
Ordinarily, a jury may not consider as damages debts incurred or amounts spent by a claimant for care and treatment of his or her injuries absent supporting testimony as to the necessity and reasonable value of those services. DeTunno v. Shull (1957),166 Ohio St. 365, 2 O.O.2d 281, 143 N.E.2d 301. An exception is made for the costs of medical and hospital services because such supporting testimony would be an empty ceremony when no evidence suggests that the services were unnecessary or their costs unreasonable. Wagner v. McDaniels (1984), 9 Ohio St. 3d 184, 9 OBR 469, 459 N.E.2d 561. R.C. 2317.421 codifies that exception, making a bill or statement for such services prima facie evidence of their reasonableness and necessity when it is presented to the *Page 321 
opposing side within five days before trial. Those matters are, of course, subject to rebuttal, but that is the burden of the party opposing the evidence.
The term "medication" as it is used in R.C. 2317.421 is not limited to medicaments, that is, to substances used in therapy. It also reasonably includes therapeutic processes prescribed by physicians. Thus, a course of physical therapy administered by a licensed physical therapist at the direction of a physician is reasonably classified as a medication for purposes of R.C.2317.421. If that is so, then why is a therapeutic spa purchased by the claimant upon a physician's recommendation not classified in the same way? The answer lies not as much in its nature as in its origin.
The therapeutic spa which plaintiff had installed in her home was purchased commercially from one of several available suppliers who are in competition. Her physician's recommendation may create a presumption that it was reasonably necessary for the plaintiff to have a therapeutic spa, but the price charged by the supplier carries no presumption that its cost was also reasonable or that all the elements of its installation were necessary. Such evidence is readily available, and its presentation would not be an empty ceremony.
R.C. 2317.421 permits introduction of a bill or statement "or any relevant portion thereof." Perhaps the portion of the bill that concerned the cost for only the tub and its plumbing could have been admitted, but that raises the further question of whether all of those costs were necessary and reasonable. There was no effort to introduce a portion of the bill, however.
Evidentiary rulings are within the broad discretion of the trial court and will be the basis of reversal on appeal only when the court abuses its discretion. Rigby v. Lake Cty. (1991),58 Ohio St. 3d 269, 569 N.E.2d 1056. On this record I find no abuse of discretion in the trial court's exclusion of evidence of the cost of the therapeutic spa purchased by the plaintiff or some portion thereof absent testimony demonstrating that the cost was reasonable and necessary. I would overrule the third assignment of error on that basis. *Page 322